DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       RICHARD L. CHAMBLISS,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                    Nos. 4D19-2858 and 4D19-3085

                           [October 23, 2019]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barbara R. Duffy, Judge; L.T. Case No.
94-11510CF10A.

   Richard L. Chambliss, Graceville, pro se.

   No appearance required for appellee.

PER CURIAM.

    The order denying appellant’s petition for writ of habeas corpus is
summarily affirmed.       Fla. R. App. P. 9.315(a).    The petition was
unauthorized, see Baker v. State, 878 So. 2d 1236, 1238 (Fla. 2004), and
attempted to raise a procedurally barred postconviction claim. Thompson
v. State, 88 So. 3d 312, 316 (Fla. 4th DCA 2012). The trial court correctly
determined that, if treated as a rule 3.850 motion, the petition would be
untimely and successive.

LEVINE, C.J., WARNER and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.